           Case 1:16-cv-10386-LTS Document 312 Filed 03/10/20 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                              )
INTEGRATED COMMUNICATIONS &                   )
TECHNOLOGIES, INC. et al.,                    )
                                              )
         Plaintiffs,                          )
                                              )
v.                                            )       Civil No. 16-10386-LTS
                                              )
HEWLETT-PACKARD FINANCIAL                     )
SERVICES COMPANY et al.,                      )
                                              )
         Defendants.                          )
                                              )

                                      SCHEDULING ORDER

                                          March 10, 2020

SOROKIN, J.

         Other than depositions and examinations of certain Plaintiffs, fact discovery in this case

has concluded. Plaintiffs intend to take ten fact depositions. See Doc. No. 308 at 14-15.1

Defendants do not object to the number of depositions or to the deponents Plaintiffs have

identified. Defendants may object to specific questions or Rule 30(b)(6) topics. For their part,

Defendants request leave to take 20 depositions. Id. at 15. Plaintiffs advance no objection to

Defendants’ taking thirteen depositions or to the depositions of thirteen of the persons Defendants

have identified as fact witnesses.2 As to the remaining depositions identified in the status report,

the Court will resolve whether to permit Defendants to take any of those other depositions at a

later time. Plaintiffs reserve the same objections as do Defendants regarding the depositions.



1
  Citations to “Doc. No. __” reference documents appearing on the court’s electronic docketing
system; pincites are to the page numbers in the ECF header.
2
    The specific persons were discussed at the status conference on March 10, 2020.

                                                  1
         Case 1:16-cv-10386-LTS Document 312 Filed 03/10/20 Page 2 of 3



          After lengthy and careful discussion, counsel for both sides unequivocally instructed the

Court that three months from the date of the Court’s ruling on the parties’ anticipated summary

judgment motion(s) constitutes a reasonable period of time for completing the 23 depositions noted

above. The specific assurances of both parties’ counsel after repeated inquiry by the Court induces

the Court to establish a three-month schedule for depositions.3

        That said, within 14 days of this Order, the parties shall file a joint status report and shall

show cause why the Court should not sever the fact depositions, examinations, and trial as to the

Family Plaintiffs (as that term is used in the operative Complaint, see Doc. No. 101 ¶ 14), and

proceed with the depositions, examinations and trial only as to the claims brought by Plaintiffs

ICT, Styller, and the three Individual Plaintiffs (as that term is used in the operative Complaint,

see id. ¶ 6). In the event the Court does sever trial as outlined, it anticipates that depositions of the

Family Plaintiffs will be completed within 60 days after a verdict in Plaintiffs’ favor, and that their

trial shall commence 30 days thereafter. Alternatively, in the event the jury returns a verdict in

Defendants’ favor, the claims of the Family Plaintiffs, which are derivative of the claims of

Plaintiffs ICT, Styller, and the three Individual Plaintiffs, would be dismissed.

        The Court establishes the following schedule based on its expectation that it will resolve

the anticipated summary judgment and related motions in a reasonable period of time, thereby

permitting trial to commence on May 3, 2021. The dates are calculated from the day the Court

issues its ruling on the parties’ anticipated summary judgment and related motions.




3
 The effect, if any, the coronavirus may have on the parties’ ability to comply with this schedule
was not part of the Court’s calculation or that of the parties.

                                                   2
        Case 1:16-cv-10386-LTS Document 312 Filed 03/10/20 Page 3 of 3



14 days after the The parties shall submit a joint status report addressing whether Defendants
Court issues its continue to press for leave to conduct the remaining 7 depositions and
ruling            whether Plaintiffs continue to object to these additional objections and their
                  grounds therefor, and presenting a proposed schedule for resolution of this
                  issue.
3 months after the The parties shall complete all fact depositions, and Defendants shall
Court issues its disclose the results of any examinations they have conducted of any of the
ruling             Individual Plaintiffs.
4 months after the Plaintiffs shall disclose the reports of their damages expert(s).
Court issues its
ruling
5 months after the Defendants shall disclose the reports of their damages expert(s).
Court issues its
ruling
6 months after the The parties shall have completed their depositions of all damages experts.
Court issues its
ruling


      Trial shall commence on May 3, 2021 at 9:00 am.

                                                   SO ORDERED.


                                                    /s/ Leo T. Sorokin
                                                   Leo T. Sorokin
                                                   United States District Judge




                                               3
